Citation Nr: 1628074	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 4, 2011, for the grant of the 100 percent evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 8, 2011, for the grant of entitlement to special monthly compensation (SMC) based on housebound status.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) for the period of November 17, 2009, to February 8, 2011.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 and May 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In a rating decision dated in March 2009 the RO granted entitlement to service connection for PTSD and assigned a noncompensable disability evaluation.  Thereafter, in November 2009 the Veteran claimed entitlement to a higher evaluation for PTSD.  In August 2010 the RO granted entitlement to an evaluation of 30 percent disabling, effective November 17, 2009.  The Veteran filed a timely Notice of Disagreement (NOD) from the rating decision regarding the evaluation of his PTSD disability.  In July 2012 the Veteran was provided with a Statement of the Case (SOC) regarding the issue of a higher evaluation for PTSD.  The Veteran did not complete a timely Substantive Appeal with regard to this issue.  

As discussed in detail below, in a July 2012 rating decision the RO increased the Veteran's evaluation for PTSD.  Thereafter, in May 2014 the RO determined that the July 2012 rating decision contained clear and unmistakable error (CUE) in the evaluation and assigned an evaluation of 100 percent disabling.  The Veteran filed a timely NOD with regard to this issue in October 2014 that specifically stated that effective date of the award was the area of disagreement.  The Veteran was provided with an SOC in June 2015 that specifically identified the issue as entitlement to an earlier effective date for the grant of the 100 percent evaluation for PTSD.  As such, with regard to the issue regarding PTSD, the only issue remaining before the Board is entitlement to an effective date prior to April 4, 2011, for the award of an evaluation of 100 percent disabling for PTSD.  


FINDINGS OF FACT

1.  The Veteran's PTSD did not manifest symptoms of total occupational and social impairment prior to April 4, 2011.

2.  The Veteran was not in receipt of service-connected benefits with a single disability evaluated as 100 percent disabling and additional unrelated disabilities evaluated as 60 percent disabling, prior to February 8, 2011.

3.  For the period of November 17, 2009, to February 8, 2011, the Veteran was in receipt of service-connected benefits with a single disability evaluated as 50 percent disabling and additional disabilities with a total evaluation of 70 percent disabling.

4.  The evidence is at least in equipoise that the Veteran was unable to obtain and maintain substantially gainful employment from November 17, 2009, to February 8, 2011, due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 4, 2011, for the grant of the 100 percent evaluation for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2015).

2.  The criteria for an effective date prior to February 8, 2011, for the grant of SMC based on housebound status have not been met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.400 (2015).

3.  The criteria for the grant of entitlement to TDIU for the period of November 17, 2009, to February 8, 2011, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim for TDIU, appropriate notice was provided in March 2011.

With regard to the claims for earlier effective dates, the appeal is from an RO rating decision finding CUE in a prior RO rating decision.  As such, requirements from the VCAA and implementing regulations do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  No additional notice is required. 

The duty to assist has also been met.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The Veteran has been afforded VA medical examinations.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A.  PTSD

The Veteran seeks an effect date prior to April 4, 2011, for the grant of the 100 percent evaluation for PTSD.

A July 2012 RO rating decision, rendered in partial response to an appeal of the Veteran's evaluation for PTSD, increased the Veteran's evaluation for PTSD to 10 percent disabling, effective June 25, 2009, and 50 percent disabling from November 17, 2009.  The same month, the RO issued a Statement of the Case with regard to the appealed issue of entitlement to a higher evaluation for PTSD.  The Veteran did not perfect an appeal of this issue.

Subsequently, in a May 2014 rating decision, the RO determined that the evaluation of the Veteran's PTSD, rendered in July 2012, was the product of clear and unmistakable error.  The RO found that the July 2012 rating decision did not consider an April 4, 2011, examination report that clearly supported a higher evaluation.  The RO granted an evaluation of 100 percent for PTSD, effective April 4, 2011.  The Veteran perfected an appeal of the effective date for the assignment of the 100 percent evaluation.

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the provisions of Diagnostic Code 9411, a rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Treatment notes dated from 2008 to April 4, 2011, reveal that that in October 2008 he reported "[l]ife is good."  In a March 2009 VA examination report the Veteran was noted to be employed and married.  Treatment records reveal group and individual therapy.  After examination in December 2009 the examiner reported that there was not total occupational and social impairment due to PTSD.  After examination in May 2010 the examiner noted that there was no reduced reliability and productivity due to PTSD symptoms.

At a group therapy session in February 2011, the Veteran was noted to be alert, attentive, appropriate, and participated fully in the group discussion.  He provided relevant and insightful support and information.  As the sessions progressed, he was noted to become increasingly comfortable and positively involved.

As the Veteran's PTSD symptoms do not reveal total occupational and social impairment prior to April 4, 2011, entitlement to a 100 percent evaluation prior to the date is not warranted.  Thus, entitlement to an effective date prior to April 4, 2011, for the award of an evaluation of 100 percent disabling for PTSD is denied.

B.  SMC

The Veteran seeks an effective date prior to February 8, 2011, for the grant of SMC based on housebound status.

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).

In a July 2012 rating decision the RO granted an evaluation of 100 percent disabling, effective February 8, 2011, for coronary artery disease, status post anterior myocardial infarction.  

In a May 2014 rating decision the RO granted entitlement to SMC based on housebound status effective April 4, 2011.  The RO based the effective date of the grant upon the grant of a 100 percent disability rating for PTSD effective April 4, 2011.  The RO found that as of April 4, 2011, the Veteran had a single disability evaluated as 100 percent disabling and additional service connected disabilities evaluated ratable at 60 percent disabling.  

Thereafter, in a June 2015 rating decision the RO granted entitlement to an effective date of February 8, 2011, for the grant of SMC based on housebound status.  The RO found that the May 2014 rating decision contained CUE in the assignment of the April 4, 2011, effective date for the grant of SMC.  The RO noted that as of February 8, 2011, the Veteran was in receipt of service connected benefits meeting the required 100 percent evaluation with an additional 60 percent evaluation for unrelated disabilities.  

Review of the claims file reveals that prior to February 8, 2011, the Veteran did not meet the disability criteria for award of SMC based on housebound status.  Immediately prior to February 8, 2011, the Veteran was in receipt of service connected benefits for coronary artery disease, status post anterior myocardial infarction, evaluated as 60 percent disabling; PTSD, evaluated as 50 percent disabling; radiation dermatitis associated with non-Hodgkin's lymphoma, evaluated as 10 percent disabling; hearing loss, evaluated as 10 percent disabling; and non-Hodgkin's lymphoma, evaluated as noncompensably disabling.  Thus, prior to February 8, 2011, the Veteran was not in receipt of a single 100 percent disability evaluation with an additional 60 percent evaluation.  Therefore, entitlement to an effective date prior to February 8, 2011, for SMC based on housebound status, is denied.

III.  TDIU

The Veteran seeks entitlement to award of a TDIU for the period of November 17, 2009, to February 8, 2011.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

From November 17, 2009, to February 8, 2011, the Veteran has been in receipt of service connected benefits for coronary artery disease, status post anterior myocardial infarction, evaluated as 30 percent disabling from December 4, 2007, to February 22, 2010, and 60 percent disabling from February 23, 2011, to February 7, 2011; PTSD, evaluated as 50 percent disabling from November 17, 2009, to April 3, 2011; radiation dermatitis associated with non-Hodgkin's lymphoma, evaluated as noncompensable prior to November 28, 2009, and 10 percent disabling thereafter; hearing loss, evaluated as 10 percent disabling from February 3, 2011; and non-Hodgkin's lymphoma, evaluated as noncompensably disabling.  Thus, the Veteran meets the schedular criteria for assignment of a TDIU based upon having a single evaluation in excess of 40 percent disabling and additional disabilities with a total evaluation of 70 percent disabling.  38 C.F.R. § 4.16(a).

In a December 2009 VA examination the Veteran reported that he retired in March 2009.  He noted that his physical health had deteriorated to the point where he could no longer complete his work.  The examiner noted that the Veteran's occupational and social impairment was not total but he had deficiencies in thinking, concentrating, focusing, mood, family relations, and that he retired due to a combination of PTSD symptoms and physical ailments.   

In a May 2010 VA examination the Veteran was noted to have occupational and social impairment described as problems with concentration, work, and mood.  However, the examiner did not find reduced reliability and productivity due to PTSD symptoms.

In a statement dated in January 2013, a private Vocational Consultant reported that the Veteran had not worked since 2009 when he retired due to his physical conditions.  The consultant identified the Veteran's VA examinations and their findings.  The consultant noted that post service the Veteran worked as a farm worker and for over 20 years as a service technician for a gas company.  It was noted that the Veteran had a high school education with some college hours post-military.  In summary the Veteran was noted to have no direct occupational marketability.  He had service-connected cardiac impairment, hearing loss, radiation dermatitis, and PTSD.  The Veteran reported that his PTSD had worsened since leaving his job and having little other activities in his life.  The consultant reported that the severity of the Veteran's physical and emotional symptoms appeared to be significant enough to render him totally unable to work.  He had problems with sustained public contact, social interaction, stress tolerance, concentration, and panic attacks.  He had additional issues with physical fatigue, chest pain, and shortness of breath that impacted his physical tolerance for work activities.  The consultant found that these would most likely manifest into excessive breaks while at work and/or excessive absences from work.  No employment setting would tolerate such a degree of absence or distraction from work.  The consultant noted that when looking at the combination of symptoms reported by the evaluators/examiners, the impact on the Veteran was very limited.  As an individual of retirement age with issues of stress tolerance, social sustainability and physical fatigue and pain, he was unable to sustain even sedentary work.  He could not due medium to heavy work due to his physical problems and could not do lighter work due to his emotional symptoms.  The consultant thereafter rendered the opinion that the Veteran is unemployable due to his service-connected disabilities since February 2010.  

The evidence is at least in equipoise regarding whether the Veteran can obtain and maintain substantially gainful employment from November 17, 2009, to February 8, 2011.  As such, TDIU for the period from November 17, 2009, to February 8, 2011, is granted.


ORDER

An effective date prior to April 4, 2011, for the grant of the 100 percent evaluation for PTSD, is denied.

An effective date prior to February 8, 2011, for the grant of entitlement to special monthly compensation based on the housebound status, is denied.

A TDIU for the period of November 17, 2009, to February 8, 2011, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


